343 S.W.3d 770 (2011)
STATE of Missouri, Respondent,
v.
Lametrius L. CRUTCHFIELD, Appellant.
No. WD 71898.
Missouri Court of Appeals, Western District.
July 26, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Lametrius L. Crutchfield appeals his conviction after a jury trial in the Circuit Court of Jackson County of one count of robbery in the second degree, section 569.030 RSMo (2000). We affirm. Rule 30.25(b).